Citation Nr: 1751352	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  14-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claims for service connection for obstructive sleep apnea, a stomach disorder, and dizziness.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for acquired psychiatric disorder, to include and anxiety and dyssomnia.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to service connection for dizziness.

8.  Entitlement to service connection for lower back disability, to include as secondary to service-connected pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the Veteran's original claim was for PTSD and anxiety.  Claims for service connection for psychiatric disorders may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for PTSD and anxiety, the record indicates an additional assessment of dyssomnia.  Accordingly, the Board has recharacterized the issue on appeal.

The Veteran and his spouse testified at a November 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for obstructive sleep apnea, hypertension, lower back disability, a stomach disability, and dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed December 2010 rating decision denied entitlement to service connection for obstructive sleep apnea, a stomach disorder, and dizziness.  The Veteran was notified of this decision the same month and did not initiate an appeal, and no new and material evidence was received within one year of the decision.

2.  New and material evidence received since the December 2010 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims of entitlement to service connection for obstructive sleep apnea, a stomach disorder, and dizziness.

3.  The Veteran's does not have a diagnosis of PTSD. 

4.  The preponderance of the evidence shows that the Veteran has a current acquired psychiatric disorder to include anxiety disorder and dyssomnia, which is related to his active duty service.





CONCLUSIONS OF LAW

1.  The December 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea, a stomach disorder, and dizziness, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  Additional evidence received since the December 2010 rating decision is new and material, and the claims of entitlement to service connection for obstructive sleep apnea, a stomach disorder, and dizziness, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. 38 U.S.C.A. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125, 4.130 (2017).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Despite VA efforts to obtain the records, the Veteran's complete service treatment records are unavailable and further attempts to find such records would be futile.  See November 2009 Formal Finding on the Unavailability of Service Records.  The Veteran was notified that the service treatment records were unavailable in November 2009.  

With regard to the missing service treatment records, the Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.


II.  Claim to Reopen

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim. 38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the instant case, the RO denied the Veteran's claims for service connection for obstructive sleep apnea, a stomach disorder, and dizziness, in December 2010 based in part on a lack of evidence showing that the conditions either began in service or a nexus existed between the conditions and service.  The Veteran did not submit a notice of disagreement and no new and material evidence was received by VA within one year of the issuance of the December 2010 rating decision.  As such, the rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

Since the final December 2010 rating decision, the Veteran has submitted lay statements and provided testimony indicating that the claimed conditions either had onset while he was still in service or are etiologically related to the Veteran's active duty service.  See November 2011 wife statement, August 2016 buddy statement, November 2016 hearing testimony.

The Board finds this is evidence is new because it was not of record at the time of the final RO decision in December 2010 and is material because it relates to unestablished facts necessary to substantiate the claim.  Therefore, to this extent only, the benefits sought on appeal are granted.

III.  Service Connection 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).  

In this case, while the Veteran's VA psychiatrist reported that the Veteran has been treated for PTSD traits since 2004, the Veteran has never been given a diagnosis of PTSD.  Moreover, in an April 2007 VA treatment record, the same treating psychologist noted that she did not feel the Veteran had PTSD.  Because the Veteran does not have a currently diagnosed PTSD disability, the Board finds that service connection must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

	Acquired Psychiatric Disorder

The Board has also considered the Veteran's other claimed psychiatric disorders.  The Veteran asserts that his psychiatric disorders are related to his incidents that occurred during parachute exercised while he was in active duty service.  Specifically, during the November 2016 hearing, the Veteran testified that his psychiatric disorder and his sleep condition began in while he was in jump school at Fort Benning.  According to the Veteran, during his first jump his parachute risers wrapped around his neck and he panicked and hit the ground.  He reported that after his first jump, he began to have panic attacks and anxiety issues every time he jumped.  The Veteran stated that he still has nightmares and panic attacks, which his wife affirmed.  He also stated that he sometimes woke to find himself standing in a position as though he was about to jump.

Here, the first Shedden element is met as VA treatment records show that the Veteran has diagnoses of anxiety disorder NOS and dyssomina.  See, e.g. VA treatment records dated in June 2001, March 2002, March 2004, April 2007, October 2007, April 2008, August 2008, January 2009, April 2009, September 2009, November 2010, and September 2014.  The Veteran has consistently reported dreams of jumping from a plane that wake him up.  Id.

Turning to the second Shedden element, the Veteran's DD Form 2014 shows that he received the parachute badge.  In an August 2016 buddy statement, L.E. recalled the Veteran being injured during a jump as a paratrooper.  In a letter received in November 2016, L.R. reported that he had been assigned to the same airborne division as the Veteran.  L.R. stated that during a mass night jump the Veteran was injured.  Therefore, the Board finds that the second Shedden element is also met.

Finally, the third element of Shedden is also met.  A letter from the Veteran's VA psychiatrist confirmed that the Veteran was being treated for anxiety disorder NOS since March 2004.  In a follow-up letter dated in December 2012, the psychiatrist stated that the Veteran's symptoms began right after he left the military.  In a third October 2016 letter, the psychiatrist reported that the Veteran experienced dreams about falling related to his parachute jumps while in the Army. 

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for an acquired psychiatric disability is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having been submitted, the claims of entitlement for service-connection for obstructive sleep apnea, stomach disorder, and dizziness are reopened.

Entitlement to service connection PTSD is denied.

Entitlement to service connection for acquired psychiatric disorder, to include and anxiety and dyssomnia, is granted.


REMAND

	Obstructive Sleep Apnea, Hypertension, Stomach Disorder, and Dizziness

The Veteran has not been afforded VA examinations for his claimed obstructive sleep apnea, hypertension, stomach disorder, or dizziness.  

An August 2009 VA treatment record shows a diagnosis of obstructive sleep apnea.  The Veteran, his wife, and his mother have reported that the Veteran has experienced disturbed sleep, including tossing and turning and early waking since service.  See, e.g., November 2011 Veteran statement; November 2011 spouse statement; December 2011 mother statement.  During the November hearing, the Veteran asserted that his obstructive sleep apnea may be caused by his psychiatric disorder.

Likewise, the Veteran has been given a diagnosis of hypertension.  See, e.g., March 2000 private treatment record; VA treatment records dated in March 2002, March 2004, August 2006, September 2009, and August 2014.  In the November 2016 hearing, the Veteran testified that he was given a diagnosis of hypertension in the 1970s and has been prescribed medication since that time.  In addition, he asserted that hypertension may be related to the jump incident in which the parachute risers wrapped around his neck or could be secondary to his psychiatric disorder.

VA treatment records indicate that the Veteran has had recurrent stomach problems and has been given diagnoses of dyspepsia and heartburn.  Treatment records also show complaints of dizziness and a diagnosis of vertigo.  See March 2000 private treatment record.  During the November 2016 hearing, the Veteran also testified that he began to get nauseated and began throwing up after his first parachute jump in service.  The Veteran also reported that his dizziness began at the same time as his stomach issues.  The Veteran has reported that he sought treatment for his stomach and dizziness complaints while in service; however, his service treatment records are unavailable.  

The Veteran's reports of symptoms related to his stomach and dizziness in service are corroborated by several statements in support of his claim.  In a November 2011 buddy statement, F.C, who reported enlisting with the Veteran, recalled the Veteran complaining of stomach issues and dizziness while in service.  The Veteran's wife has also reported that the Veteran complained of stomach issues and dizziness while in service.  See November 2011 wife statement; November 2016 hearing testimony.   

In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disabilities.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

	Lower Back Disability

The Veteran was provided a VA examination for his back condition in August 2015.  The examiner noted that the Veteran had been given diagnoses of lumbar degenerative disk disease and IVDS of the lumbar spine.  During the examination, the Veteran reported that the condition began when he was an airborne trooper and the impact from each landing hurt his back.  He also asserted that running in boots caused pain, as well as lifting and unloading boxes and crates of food.  The examiner provided an opinion as to whether or not the Veteran's lower back disability was secondary to the Veteran's service connected pes planus.  However, the examiner provided no opinion as to the whether or not the Veteran's lower back disability was directly related to his claimed in-service injury.  Accordingly, on remand the RO should obtain an addendum opinion to address direct service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After undertaking the development above to the extent possible, the RO should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the Veteran's obstructive sleep apnea, hypertension, stomach conditions, and conditions related to dizziness.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the appropriate examiner should address the following inquiries:

(a)  Identify all current diagnoses associated with obstructive sleep apnea, hypertension, stomach conditions, and conditions related to dizziness that have been present at any time during the appeal period.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is caused by or etiologically related to active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed condition is secondary to the Veteran's service-connected psychiatric disability.

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking the development listed in number 1 above to the extent possible, obtain an addendum opinion from an appropriate examiner regarding the nature and etiology of the Veteran's claimed low back disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:

a)  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any lower back disability is etiologically related to the Veteran's service.  

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


